       Case 1:14-cv-07694-LJL-JLC Document 235 Filed 03/02/21 Page 1 of 2




Via ECF
Hon. Lewis J. Liman
United States District Court
Southern District of New York
500 Pear Street, Room 1930
New York, New York 10007-1312
                                                                                          March 2, 2021

        Re: King v. Wang et. al. Nos. 14-cv-07694 (LJL-JLC)

Dear Judge Liman,

       We write on behalf of Yien-Koo King (“Yien-Koo” or “Plaintiff”), and with the
consent of counsel for Defendants Andrew Wang and Shou-Kung Wang (the
“Defendants”), to request a several-week extension of the deadline for submitting
motions in limine to April 9th.1 The request is due in part to the recent passing of the
Plaintiff’s husband, Kenneth King, and health issues suffered by Sam Israel which caused
his two-week absence from the office.

       Your Honor set the current motion deadline of March 15, 2021 in the Court’s
December 15, 2020 Trial Scheduling Order [ECF Dkt. 230]. The parties now jointly request
that deadline be extended to April 9th. Mr. King passed away two weeks ago after a battle
with COVID-19. Though he was no longer a named party in this suit, Mr. King was an
essential litigation partner to the Plaintiff. He greatly assisted in the untangling and
chronicling of the evidence in this case, particularly when it came to evidence related to
China and Chinese art. His passing, therefore, has set us back in our trial preparations.
Moreover, Sam Israel was hospitalized for the last several weeks due to serious health
issues. And although he has now recovered and returned to the office, Mr. Israel’s
absence obviously caused its own delays.

       Despite these hurdles, we can report that the parties exchanged exhibit lists
yesterday, March 1st. Now that each party has provided its expected exhibit list, we are
in a better position to draft the motions (though we are still in the process of coordinating
the exchange of witness lists). We respectfully submit based on the forgoing that good
cause exists for the moderate adjustment of Your Honor’s scheduling order.




1Though we originally requested a three-week extension for time to submit motions in limine, counsel
for the Defendants, Akiva Cohen, requested the deadline to file be extended five extra days to April 9th.
This is to accommodate the Passover holiday.
      Case 1:14-cv-07694-LJL-JLC Document 235 Filed 03/02/21 Page 2 of 2

Hon. Lewis J. Liman               King v. Wang et al.                      3/2/2021


      We thank You Honor for the Court’s attention to this matter.

                                        Respectfully submitted,

                                        SAM P. ISRAEL, P.C.

                                        By: /s/ Timothy Savitsky
                                        Timothy Savitsky, Esq. (TS 6683)
cc. All counsel of record [via ECF]




                                          2
